DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 9-12, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori (WO 2017/085839).
Mori discloses an elevator emergency control system and method comprising: a control station (1) disposed external to a plurality of buildings (abstract), wherein the control (1) station is configured to: determine that an emergency condition exists for the plurality of buildings (via detection unit 16); in response to determining that the emergency condition exists for the plurality of buildings, transmit a first emergency alert signal that directs a first group of elevators located in at least two buildings of the plurality of building to enter an emergency mode, and the emergency mode results in the first group of elevators (abstract) (see description -  “For example, the external information receiving unit 12 receives earthquake information including measured values of seismic intensity in each place when an earthquake occurs. If there is an area where the measured value of the seismic intensity is greater than or equal to the reference value, the group selection unit 14 determines that the start condition is satisfied. In addition, the external information receiving unit 12 receives an earthquake early warning as see description -  “FIG. 2 is a diagram illustrating a configuration example of the elevator apparatus 2. The elevator apparatus 2 includes a car 4 and a counterweight 5. The car 4 and the counterweight 5 are suspended from the hoistway by the main rope 6. The hoisting machine 7 drives the car 4. The car 4 moves up and down the hoistway by being driven by the hoisting machine 7. The hoisting machine 7 is controlled by the control device 8.”); and answering down hall calls until the first group of elevators reaches an elevator weight capacity, an egress floor, or a combination thereof (see description – “When the communication device 11 receives the detection operation signal, the control device 8 moves the car 4 and stops it at the resonance floor. Among the long objects used in the elevator apparatus 2, there is one in which the length of the portion where the displacement is not constrained changes depending on the position of the car 4. In such a long object, the natural frequency of the portion where the displacement is not constrained varies depending on the position of the car 4. The resonance floor is a floor where long objects such as the main rope 6 are likely to resonate with the shaking of the building when the car 4 is stopped. The resonance floor is set in advance.”)
Mori discloses the elevator emergency control system and method, wherein the control station is configured to receive information indicating that the emergency condition exists (figure 1 and abstract).
Mori discloses the elevator emergency control system and method, wherein the control station is 25 configured to receive information indicating that the emergency condition no longer exists (see Description – “In the monitoring device 1, the group setting unit 19 determines whether a start 
Mori discloses the elevator emergency control system, wherein the emergency mode does not change operation of the first group of elevators if the first group of elevators are in an earthquake response mode (see Description – “When an earthquake occurs, the building provided with the elevator apparatus 2 may continue to shake slowly over a long period of time, for example, at the primary natural frequency. Such shaking is not detected by ordinary seismic detectors because of its low acceleration. When the building is shaken, the long object used in the elevator apparatus 2 is shaken. For example, when the natural frequency of the main rope 6 matches the natural frequency of the building, the main rope 6 resonates. When the swing of the main rope 6 increases, the main rope 6 may come into contact with or be caught by equipment provided in the hoistway. For this reason, the external information receiving part 12 receives the information regarding an earthquake as external information, for example. The external information receiving unit 12 may receive earthquake information representing predicted values or measured values of seismic intensity in a plurality of areas as external information.”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 13, and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Jeon et al. (KR 2008/0013141).
Mori is discussed above.  Mori does not disclose the use of emergency key switches.
However, Jeon et al. disclose the elevator emergency control system, wherein one or more groups of emergency key switches are communicatively coupled to the first group of elevators, and the one or more groups of emergency key switches are configured to activate and deactivate the emergency mode in the first group of elevators (see description – “The above-mentioned rescue operation start unit 140 includes an emergency stop switch and a rescue operation switch key switch, the emergency stop switch is installed together with the rescue operation device, and the above-described rescue operation switch key switch is an elevator manager. It is intended to work by.  That is, the emergency stop switch is turned on and the rescue device (RD) rescue operation is started only when the key switch for rescue operation switching is turned on by the administrator.”)
Jeon et al. inherently disclose the elevator emergency control system, wherein the control station is configured to receive the information indicating that the emergency condition no longer exists in response to one or more groups of emergency key switches deactivating the emergency mode in the first group of elevators (see description above).
.

Allowable Subject Matter
Claims 6-8 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF
3/25/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837